DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 04/02/20.  Claims 1-23 are still pending and have been considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 of the instant claim should be amended to recite “…in a computer system, the target computer program…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 12-22 are directed to an apparatus comprising a “processing device” and Claim 23 is directed to a “computer readable medium”, neither of which appear to necessarily encompass only statutory subject matter.
Examiner notes that the original disclosure simply states that a “processing device” could encompass any type of “device” and does not limit the term to only hardware devices (see Claims 12-22 are directed to software per se.
Additionally, Examiner notes that the original disclosure also does not limit the term “computer readable medium” to cover only non-transitory forms of media (see paragraph [0103] of the specification filed on 04/02/20); thus, Claim 23 is directed to signals per se.

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 12-23 would otherwise be allowable if rewritten to overcome any applicable claim rejection(s) under 35 U.S.C. 101, as set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Anderson et al. (2013/0326625).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435